DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022, has been entered.

Response to Amendment
Claims 1, 3-20 and 22 were previously pending in the instant application.  Applicant’s amendment filed February 15, 2022, has been entered in full.  Claims 6 and 15 have been cancelled.  Claims 1, 5, 7, 11 and 14 have been amended.  No new claims have been added.  Accordingly, claims 1, 3-5, 7-14, 16-20 and 22 are now pending in the instant application.

Response to Arguments
Applicant’s summary of the interview (Remarks filed February 15, 2022, hereinafter Remarks: Page 8)
Applicant argues that the amended claims are in condition for allowance (Remarks: Pages 8-9).  Examiner agrees.  All previous rejections are withdrawn.  See the reasons for allowance given below.

Allowable Subject Matter
Claims 1, 3-5, 7-14, 16-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance.
Several previously-cited references relate to measuring and/or generating a model relating skin and jaw motion of human subjects.  Examples include ‘Green’ (“Estimating Mandibular Motion based on Chin Surface Targets During Speech,” 2007); ‘Gerstner’ (“Predicting masticatory jaw movements from chin movements using multivariate linear methods,” 2005); and ‘Wilson’ (“Comparison of jaw tracking by single video camera with 3D electromagnetic system,” 2016).  
However, none of the previously-cited prior art discloses all features of the claimed invention.  Regarding claims 1 and 14 (and their dependents), none of the previously-cited references disclose selecting jaw or skin points while a subject is in a rest pose.  For example, Green’s jaw and skin points correspond to points where a marker has been placed (Fig. 1), which does not involve the subject being in a rest pose.  Regarding claims 5, 11 and 19 (and their dependents), none of the previously-cited references disclose creating a model using one subject’s facial training data, and using or adapting that model to predict a different subject’s jaw motion.  For example, Gerstner trains separate models for each subject’s individual facial training data (Page 
‘Li’ (“Buccal: Low-Cost Cheek Sensing for Inferring Continuous Jaw Motion in Mobile Virtual Reality,” 2018) shares some similarities with claim 11.  For example, Li learns a model that predicts how wide a subject’s jaw is open given facial skin proximity measurements (e.g. Pg. 182, Preprocessing and Regression; Fig. 1).  Li’s model is trained using data from all but one subject, then used to predict that one subject’s mouth opening given their facial skin measurements (Pg. 182, Results and Discussion, first par.).  Accordingly, a first subject’s mouth opening is predicted using a model trained on facial data of one or more different subjects.
However, Li’s facial training data does not actually include jaw pose, as required by the claimed invention.  Instead, Li tracks a blue piece of tape attached to the subject’s chin-area skin and the tape’s motion is assumed to correspond to the jaw’s motion – e.g. Fig. 1; Pg. 182, Labeling the Ground Truth; Par. spanning pgs. 182-183.  Therefore, the measurements of Li are actually skin motion measurements, rather than jaw motion measurements, so Li does not teach all elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.